Title: From Abigail Smith Adams to John Quincy Adams, 7 September 1814 to 25 September 1814
From: Adams, Abigail Smith
To: Adams, John Quincy



My Dear Son
Quincy Sep’br 7th 1814

upon the 26th of August; I wrote to you, and Sent my Letter to Newyork; to go in a dispatch vessel; I did not at that time know of the Humiliating, and disgracefull Catastrophy, which had befallen the City of Washington!! I have not language to describe my feelings, at the Torpor, which blinded the Government to a Sense of their danger, and their defenceless Situation.
The Capitol is destroyed! but America is not conquered, and I trust in God, that it will not be.
When private, and domestic afflictions have assailed me, by the immediate hand of Heaven, I bow with submission to the Sovereign will.
But When calamities are brought upon us, through a want of foresight, and Energy to repell them; through incapacity in those who direct the counsels of the Nation; or through the stupidity, and conceit of a Secretary at War; the Nation has cause to complain aloud.
The whole force of Great Britain, which has been Liberated by the general pacification of Europe, is now let loose upon us, to assail us upon every quarter, where we are most vulnerable, upon our extensive Sea coast, to destroy our cities, to lay waste our borders, appears to be the object of the Hostile fleets, and to guard them all, so extensive as they are; is beyond our ability, and we must suffer calamities Similar to those which other Nations have experienced.
You will no doubt receive the British account of the destruction of the Capital of the Nation. their high  exultation at the mighty feat of gothic vandalism in destroying the Presidents unprotected house, and the seat of the National Counsels, this as a Specimen of their contempt, and hatred towards America, is received, and felt as it ought to be, but as a proof of the Military prowess of the British Nation I leave those to judge, who know the City, that it was but a city in Name an Embrio city, a wilderness thinly inhabited, and without a back Country to supply a militia, the greater part of the population, Slaves;
we at this distance only, have not yet been able to collect a regular, and authentic, narrative of the transaction
we have heard, that private property was respected, but a general destruction of the public.
I cannot Enumerate many of our particular Friends are sufferers by the destruction of the Bridge.
To the Sons of the Fathers, who fought, and bled, who risked Life and property, to obtain Independence it belongs to inquire; have they fought, and bled in vain? will their offspring renounce their parentage? forbid it Heaven.
I will turn from these painful Scenes of which you will soon have sufficient to “know up your Soul” to acknowledge with an overflowing Heart; the pleasure I received two days since by the receipt of your Letters, of the 30 June from Ghent; to receive a Letter so fresh from your pen, only two months from its date, was joy indeed to me: who had not received one before, of a later date than the 1st of Feb’ry, to learn that you were well; and left your Family in health, gave a new spring to my spirits; deprest by the calamityes of my country and bodily indispositions
The Letters which I have received since I numberd them to you; are No 45 April 7th No 46 May 11th June missing No 48 july 19th No 49 August 23., Sep’br and october missing, the next No received, is of Nov’br 19 No 59 december. 30 No 54. a pass coppy 1813—
Janry 17th No 55—Febry 1st No 56. from thence to No 60 dated June 22 from Ghent, all are missing, every line you write, is so precious to me, that I can ill afford to lose any of your Letters. and I do not despair but that Some of them will yet find their way to me. and now you are much nearer to me, I feel the influence in the genial warmth of the Atmosphere which surrounds me, and in the quicker pulsation of my Heart. nor can I endure the thought that you should again return to the cold regions of the North, as much, as I admire, respect and esteem the Noble Character of its Sovereign I cannot but wish you was released from that Mission; that you could Tend for your Family; and return to your Native Country: that I might once more behold you.
 I ask not any questions of you respecting your negotiations, that you should be surrounded by curiosity from various motives is to be expected. it is indeed a time of anxious expectation for our Country: and every breize that blows comes fraught with tidings, which makes us anxious that peace should be again restored, from principles of humanity, & that the honors of war may cease.
In the mean time measures of defence are taking to secure our cities, our homes & our firesides. Newyork is all alive. Boston is waking from its trance and like the sleeping Lyon, when chaffed, will manifest its Strength.
Since I began this Letter, Alexandria has been laid under contribution, and Baltimore is threatened with invasion—
Sep’br 25th
Baltimore has been defended and the Enemy driven off. you will receive the  official documents—I well know from my own feelings what yours must be at a distance from your country, when surrounded by dangers, so thick and sanguinary, Yet it will they not Submit to an Ignominious peace.
Your sons are well. I cannot prevail upon them to write as I wish. Yet they are delighted to receive Letters from you.
adieu my dear Son. heaven Bless and preserve you—prays your affectionate Mother  
AA